Citation Nr: 9910009	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-12 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In November 1997, the Board 
remanded this claim to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities do not 
warrant a combined 100 percent evaluation. 

2.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a combination of 
nonservice-connected disabilities ratable at 70 percent or 
more.

3.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability 
evaluation for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his nonservice-connected disabilities 
preclude him from working.  The Board finds the veteran's 
claim well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board also finds that the VA has 
fulfilled its duty to assist the veteran in the development 
of his claim and that the evidence currently of record is 
sufficient to equitably decide this appeal.  To this extent, 
the veteran's representative agrees; in a February 1999 
brief, he indicated that the directed development on remand 
had been accomplished.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  In this case, the veteran served on 
active duty from December 1970 to April 1972, during the 
Vietnam War.  However, the evidence does not establish that 
he is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.

As an initial matter, the evidence conflicts regarding 
whether the veteran is unemployable.  According to his 
application for pension benefits received in June 1994, the 
veteran last worked in September 1993.  However, a letter 
from the veteran's attorney to the Department of Health and 
Human Services includes an October 25, 1993, notation by the 
veteran indicating that he had been working since January 22, 
1993.  The RO wrote the veteran a letter questioning this 
apparent inconsistency in August 1998, but the veteran did 
not respond.  Even assuming contrary to the most recent 
evidence that the veteran currently is not working, for the 
reasons explained below, his claim must be denied.

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  First, by utilizing the VA Schedule for Rating 
Disabilities (rating schedule), a veteran may establish the 
presence of a lifetime impairment which is sufficient to 
render it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  This requires rating, and then combining 
each disability under the appropriate diagnostic code to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  

During the pendency of this appeal, the veteran has claimed 
that he has the following nonservice-connected disabilities: 
residuals of a head injury, including a scar and headaches; a 
skin disorder; the loss of a right finger; residuals of back, 
neck, left knee and right knee injuries; a psychiatric 
disorder, to include drinking; and breathing problems.  
During VA examinations in August 1994 and January 1997, 
however, residuals of neck and right knee injuries were not 
noted and the veteran's respiratory system was normal.  
Inasmuch as the veteran's drinking, which has been diagnosed 
as alcohol dependence, is considered to be due to his own 
willful misconduct (see 38 C.F.R. § 3.301 (1998)), the only 
nonservice-connected disabilities that are ratable for 
pension purposes are residuals of head, back and left knee 
injuries, a skin disorder, the loss of a right finger, and a 
psychiatric disorder apart from alcohol dependence. 

In January 1997, a VA examiner confirmed the presence of a 
scar on the veteran's head and diagnosed a history of 
headaches.  However, he characterized the scar as well healed 
with no residual pain and the headaches as not disabling; 
therefore, the Board finds the scar and headaches would 
properly be considered zero percent disabling for pension 
purposes.  The Board also finds residuals of the veteran's 
left knee injury zero percent disabling.  In August 1994 and 
January 1997, VA examiners confirmed the presence of a scar 
on the left knee and diagnosed left knee pain; however, no 
functional impairment due to the scar and pain was shown.  
Rather, during the most recent examination, the veteran had 
full range of motion of the knees, and no bursitis or joint 
instability.

In January 1997, residuals of a prior back injury were shown 
to include fair posture and carriage, a somewhat abnormal 
gait secondary to a limp, and decreased flexibility of the 
lumbar spine.  No physician has indicated the extent of the 
veteran's decreased flexibility of the lumbar spine, or 
characterized any of the veteran's back symptoms as severe.  
Accordingly, the Board finds that the veteran's back 
disability picture most nearly approximates the criteria of a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5292.  A higher evaluation is not warranted under 
DCs 5289, 5293 or 5295, because there is no evidence of 
ankylosis (bony fixation), severe recurring attacks of 
intervertebral disc syndrome, or severe lumbosacral strain.

In January 1997, the veteran alleged that the solar lentigo 
itched on his scalp and hands.  The examiner did not 
objectively confirm the itching, but he indicated that the 
condition was mild.  Accordingly, the skin disorder warrants 
a 10 percent evaluation under 38 C.F.R. § 4.118, DC 7806, by 
analogy.  A higher evaluation is not warranted in the absence 
of evidence of constant exudation or itching, extensive 
lesions or marked disfigurement. 

A January 1997 medical imaging report reflects that the 
veteran's index finger was amputated at the metacarpal 
phalangeal joint.  On VA examination the same day, it was 
noted that he is right handed.  Therefore, a 30 percent 
evaluation is warranted under 38 C.F.R. § 4.71a, DC 5153, for 
an amputation of the major index finger with metacarpal 
resection.  

The evidence conflicts regarding whether the veteran 
currently has a psychiatric disorder.  During the most recent 
examination, no psychiatric disorder was noted.  In August 
1994, however, the examiner diagnosed an adjustment disorder 
with anxious mood.  To the extent the 1994 report is accepted 
as evidence of a current psychiatric disability, it shows few 
related symptoms: an anxious mood, fair judgment and minimal 
insight.  The examiner who noted these symptoms did not 
indicate that they caused any impairment in social or 
occupational functioning; therefore, they appear to be 
minimally disabling under rating criteria in effect prior to, 
and after, November 1996.  The RO has assigned the veteran a 
10 percent evaluation for adjustment disorder with anxious 
mood, and the Board will accept this evaluation as 
appropriate for rating purposes.  

Applying the evaluations assigned above to the Combined 
Ratings Table at 38 C.F.R. § 4.25, the Board finds that the 
veteran's nonservice-connected disabilities warrant a 
combined 60 percent evaluation (55 converted to the nearest 
degree divisible by 10).  Accordingly, the benefit sought 
cannot be granted under 38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 4.15.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502 (a); 38 
C.F.R. §§ 4.16(a), 4.17.  If there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to seventy 
percent or more.  In this case, the veteran does not have one 
disability ratable at 60 percent or more, or a combination of 
disabilities ratable at 70 percent or more.  Therefore, the 
benefit sought cannot be granted under 38 U.S.C.A. § 1502(a); 
38 C.F.R. §§ 4.16(a), 4.17.

Nevertheless, a permanent and total disability evaluation for 
pension purposes may be granted apart from the rating 
schedule, on an extraschedular basis, if the veteran is 
unemployable by reason of his disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2), 4.17(b).  The veteran in this case is 49 years 
old, has an 8th grade education and experience as a welder 
and steel hanger.  He has worked in farming, and was a truck 
driver and diesel mechanic in the service.  He has worked 
regularly since service and as recently as October 1993 for a 
scrap company.  The veteran has alleged that he stopped 
working in 1993, when he was involved in a motor vehicle 
accident.  However, during the August 1994 VA examination, 
the only medical problem he related to the accident was 
anxiety.  He did not complain of back or neck trouble, which 
he has indicated as the primary cause of his unemployability.  

The Board acknowledges that the veteran has functional 
limitations as a result of his disabilities; however, these 
limitations have not shown to preclude the veteran from 
engaging in all types of employment, for example, truck 
driving or the work he most recently performed for a scrap 
company such as welding.  Significantly, the evidence is 
devoid of any medical opinion evidence that the veteran is 
unemployable due to his disabilities.  In fact, in 1993, 
after applying for Social Security Administration disability 
benefits, the veteran withdrew his claim on the basis that he 
was no longer unemployable.  Upon consideration of the 
combined effect of the veteran's disabilities, as well as his 
age, education and occupational history, the Board concludes 
that an unemployability rating is not warranted under 38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

There is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim; 
therefore, he is not entitled to the benefit of the doubt in 
the resolution of his claim.  Rather, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a permanent and total disability evaluation 
for pension purposes, the claim must be denied.


ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

